Order modified by increasing the allowance of counsel fees awarded to the plaintiff to $200 and by increasing the allowance awarded to plaintiff’s parents for the support of the infant children to $20 per week and by striking out the provisions of the order commencing with the word “until” and ending with the words “ such trial ” in folio 175 of the record, and as modified affirmed, with ten dollars costs and disbursements to the appellant. All concur. (The order denies plaintiff’s motion for temporary alimony, but directs payment of counsel fee and support of the children of the parties until counsel fee is paid, said payments to stop unless plaintiff proceeds with the trial immediately, in an action for separation.) Present — Cunningham, P. J., Taylor, Dowling, Harris and MeCurn, JJ.